DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 5/23/2022. Claims 1, 8, 11, 18, and 20 have been amended; claims 7 and 17 have been canceled; and claims 21 and 22 have been added. Claims 1–6, 8–16, and 18–22 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s amendments and remarks filed on 5/23/2022 in regards to the claim objections of claims 3 and 6 have been fully considered. 
The amendments to claim 3 render the claim objection thereof moot. Accordingly, the objection to claim 3 is withdrawn.
	In regards to claim 6, Applicant stated that antecedent basis for “the user engagement” may be found in at least claim 4. Examiner respectfully disagrees. Claim 4 establishes antecedent bases for “a user engagement value” and “a threshold for user engagement.” Neither provides direct antecedent basis for “the user engagement.” Examiner suggests amending claim 6 to follow the language of claim 4; for instance, amending claim 6 to read “the user engagement value” would overcome the objection. Keeping the above in mind, the objection to claim 6 is maintained.

Applicant’s amendments and remarks filed on 5/23/2022 in regards to the claim rejection under § 112(b) of claim 6 are accepted. Accordingly, the claim rejection under § 112(b) of claim 6 is withdrawn.
Applicant’s amendments and remarks filed on 5/23/2022 in regards to the rejections under § 102(a)(2) of claims 1, 4, 11, and 20 are accepted. Accordingly, the rejections under § 102(a)(2) of claims 1, 4, 11, and 20 are withdrawn. 

Applicant’s amendments and arguments filed on 5/23/2022 in regards to the claim rejections under § 103 have been fully considered.
	Applicant argues in regards to the amended independent claims that Mason fails to teach or suggest “determining a canonical geometry associated with a repeated body gesture.” Applicant argues in regards to new claim 21 that the cited references fail to teach or suggest “wherein training the BMI device to interpret neural data further comprises determining an offset value based on user fatigue.” Applicant argues in regards to new claim 22 that the cited references fail to teach or suggest “generating the correlation model further comprises correlating the continuous neural data feed to a fuzzy state associated with a vehicle control function.”
	As to the argument that Mason fails to teach or suggest “determining a canonical geometry associated with a repeated body gesture,” Examiner respectfully disagrees. The claim limitation is taught by the combination of Kim and Mason. Kim teaches a repeating geometric motion which may be correlated to a vehicle command (See at least p. 31.). Mason teaches “determin[ing] if the created gesture mapping or finger motion corresponds to or matches with a stored gesture mapping or finger motion” (¶ 42). A stored gesture mapping or finger motion is analogous to a canonical geometry as it is “an existing shape which the user must attempt to copy using manual input” as disclosed in Applicant’s disclosure (¶ 57). Determining a match between a created gesture and the canonical gesture is analogous to “determining a canonical geometry associated with a repeated body gesture.” Accordingly, the combination of Kim and Mason teaches “determining a canonical geometry associated with a repeated body gesture,” and the rejection under § 103 is maintained. 
	As to the argument that the cited references fail to teach or suggest “wherein training the BMI device to interpret neural data further comprises determining an offset value based on user fatigue,” the argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	As to the argument that the cited references fail to teach or suggest “generating the correlation model further comprises correlating the continuous neural data feed to a fuzzy state associated with a vehicle control function,” Examiner respectfully disagrees. Chin discloses correlating a continuous neural data feed to a vehicle control function (See at least p. 18, ll. 1–9; p. 19 ll. 1–4). Hsu teaches correlating a neural data feed to a fuzzy state for classifying a gesture associated with a neural data feed (See pp. 567, 574, Table 2). To one of ordinary skill in the art before the effective filing date of the invention, the combination of at least Chin and Hsu renders the claim limitation as obvious because it is known in the art that fuzzy states are used to correlate neural data to gestures, control functions, and the like. As neural data is vague and imprecise by nature, the use of fuzzy states is useful because they are designed to handle such vague and imprecise data inputs. Accordingly, the rejection under § 103 is maintained. 

Claim Objections
Claims 6 and 11 are objected to because of claim informalities.
	As to claim 6, claim element “the user engagement” lacks antecedent basis. Examiner suggests amending claim 6 to follow the language of claim 4; for instance, amending claim 6 to read “the user engagement value” would overcome the objection.
	As to claim 11, the first instance of the claim element “correlating the neural data” on line 7 appears to be a grammatical typo. The claim element should rather read: “correlate the neural data.”
	Appropriate correction is required. 
Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4–6, 11, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chin et al. (WO2020204809A1) in view of Rothberg et al. (US20190196600A1), in view of Kim et al. (EMG-based Hand Gesture Recognition for Realtime Biosignal Interfacing), and in view of Mason (US20150054748A1); from here on referred to as Chin, Rothberg, Kim, and Mason, respectively. 

As to claim 1, Chin discloses a computer-implemented method for controlling a vehicle, using a brain machine interface (BMI) device, comprising:
	training the BMI device to interpret neural data generated by a motor cortex of a user and correlating the neural data to a vehicle control command associated with a neural gesture emulation function (“EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle.” See at least p. 9, ll. 1–9.);
receiving a continuous data feed of neural data from the user using the BMI device (“In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data.” See at least p. 12, ll. 20–26; FIG. 4.);
determining that a user engagement value exceeds the threshold value for user engagement (“If the PT value of the window or segment is greater than or equal to the PT threshold then an increment of 1 is applied to the number of consecutive windows that exceed the threshold (N) - step 1310 …. If N is equal to a predetermined number or threshold - e.g. N = 4 - an event is deemed to be detected [i.e., if the user engagement—that is, the peak-through value—exceeds a threshold value, user engagement is determined]. See at least p. 18, ll. 1–9. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified [i.e., user engagement for vehicle control is determined].” See at least p. 18, ll.25–27);
determining, from the continuous data feed of neural data, a user intention for a vehicle control function (“Therefore, during testing or operation of a drone or other autonomous vehicle, the EEG / EMG data recorded during the subject's performance of voluntary facial expressions - step 206 - are compared with the data in the training model - step 208. The system then makes a prediction on the facial expression action of the subject - step 210 - and a classification output is computed, to move the drone. Step 210 may also include outputting the determined controlled signal.” See at least p. 11, ll. 19–25; FIG. 2.); and
executing the vehicle control function based on the user engagement value exceeding the threshold for user engagement (“If the PT value of the window or segment is greater than or equal to the PT threshold then an increment of 1 is applied to the number of consecutive windows that exceed the threshold (N) - step 1310 …. If N is equal to a predetermined number or threshold - e.g. N = 4 - an event is deemed to be detected [i.e., if the user engagement—that is, the peak-through value—exceeds a threshold value, user engagement is determined].” See at least p. 18, ll. 1–9. “A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified [i.e., vehicle control is executed based on the user engagement value exceeding the threshold for user engagement].” See at least p. 18, ll.25–27. “The control signal can then be transmitted to the autonomous vehicle to control the autonomous vehicle [i.e., the vehicle control is indeed executed].” See at least p. 19, ll. 1–4.).
Chin fails to explicitly disclose: generating a digital representation of a repeating body gesture performed by a user.
However, Rothberg teaches generating a digital representation of a body gesture performed by the user (“In response to identifying a user performing gestures … the wearable device may be configured to cause an avatar of the user on a display screen of the electronic device to perform the same gestures on the display screen of the electronic device.” See at least ¶ 54.)
Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chin and include the feature of: generating a digital representation of a body gesture performed by the user—as taught by Rothberg—because a digital representation of a body gesture may be useful for indicating to a user how their gesture is being interpreted. This feature may aid a user identify if their gestures are being performed correctly or incorrectly. Accordingly, the incorporation of this feature enhances user experience.
The combination of Chin and Rothberg fails to explicitly disclose:
a repeating body gesture; and
determining that the digital representation comprises a closed trajectory.
However, Kim teaches:
	a repeating body gesture (“For controlling an RC car, four different gestures are required. These gestures should be equally easy to perform and form patterns in the EMG signal which are as discriminative as possible …. The fourth gesture, Circling (gesture 4), is a smooth circling movement of the wrist starting with a swinging movement into the direction of the inside arm. Depending on the way the executive user performs the motion, either a single or two consecutive circle movements are possible [i.e., a data feed indicative of a user body gesture of a closed trajectory—that is, a circling motion—is received from a data input device].” See at least p. 31.); and
	determining that the repeating body gesture comprises a closed trajectory (When regarding the gesture classification rates … it appears that … circling could be identified best [i.e., circling—a form of a repeating body gesture that inherently has a closed trajectory—may be identified and classified.]. See at least p. 36 and Table 2.). 
Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a repeating body gesture comprises a closed trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin and Rothberg and include the feature of: a repeating body gesture; and determining that the repeating body gesture comprises a closed trajectory—as taught by Kim—because a closed trajectory is a useful feature for training a correlation model. A closed trajectory—such as circling—is a relatively easy gesture for a user to memorize and perform, and is relatively easy for a computer to recognize. Such closed trajectory gestures enhance gesture recognition.
The combination of Chin, Rothberg, and Kim fails to explicitly disclose: determining that the user engagement value exceeds the threshold value for user engagement responsive to determining that the digital representation comprises the closed trajectory. However, determining that a user engagement value exceeds a threshold value for user engagement in response to a determination that a digital representation comprises a closed trajectory is implicit in the control of the invention disclosed by the combination of Chin, Rothberg, and Kim. As shown above, Chin correlates EEG and EMG data (i.e., neural and motor data, respectively) of a user performing gestures as to determine a vehicle control. See at least p. 19, ll. 1–4. In Chin’s disclosure of “determining that the user engagement value exceeds the threshold value for user engagement,” determining that a valid gesture (e.g., a wink) corresponding to a vehicle control is performed is implicitly disclosed. See at least p. 18, ll.10–27, FIGS. 1, 3. Consequently, Chin performs vehicle control responsive to determining that a valid gesture corresponding to a vehicle control is performed. See at least p. 11, ll. 19–25; FIG. 2. With the teachings of Rothberg and Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the feature of determining that the user engagement value exceeds the threshold value for user engagement responsive to determining that a user body gesture corresponds to a valid gesture for performing a vehicle control function with the feature of determining that the user engagement value exceeds the threshold value for user engagement responsive to determining that the digital representation comprises the closed trajectory, as determining that a digital representation comprises a closed trajectory is a form of determining that a valid gesture corresponding to a vehicle control is performed. Keeping in mind the motivations to combine Rothberg and Kim as shown above, a person with ordinary skill in the art would be further motivated to modify the invention of Chin with the teachings of Rothberg and Kim to include the aforementioned feature because this feature is implicit to the control of the invention of the combination of Chin, Rothberg, and Kim. Furthermore, incorporating this feature extends the functionality of gesture recognition; hence, gesture recognition is enhanced.
The combination of Chin, Rothberg, and Kim fails to explicitly disclose: 
determining a canonical geometry associated with a repeated body gesture;
determining that the digital representation is coterminous with the canonical geometry within a threshold value for overlap; and
determining that a user engagement value exceeds the threshold value for user engagement responsive to determining that the digital representation is coterminous with the canonical geometry.
However, Mason teaches:
determining a canonical geometry associated with a body gesture (“Once the gesture mapping is created or the finger motion is determined, in step 206. the system accesses a database of stored gesture mappings, in step 208. The system determines if the created gesture mapping or finger motion corresponds to or matches with a stored gesture mapping or finger motion [i.e., a stored gesture mapping or finger motion corresponds to a canonical geometry], in step 210. In one embodiment, the matching accounts for differences between the two mappings, such that the motions do not have to be exact. For example, the determination may allow for differences within a certain threshold or allow for error by setting an allowed tolerance. [i.e., a canonical geometry is determined to match a body gesture].” See at least ¶ 42, FIG. 2.);
determining that the body gesture is coterminous with the canonical geometry within a threshold value for overlap (“Once the gesture mapping is created or the finger motion is determined, in step 206. the system accesses a database of stored gesture mappings, in step 208. The system determines if the created gesture mapping or finger motion corresponds to or matches with a stored gesture mapping or finger motion [i.e., a stored gesture mapping or finger motion corresponds to a canonical geometry], in step 210. In one embodiment, the matching accounts for differences between the two mappings, such that the motions do not have to be exact. For example, the determination may allow for differences within a certain threshold or allow for error by setting an allowed tolerance. [i.e., a gesture is determined to be coterminous with a canonical geometry if it is within a threshold value for overlap].” See at least ¶ 42, FIG. 2.); and
determining that a user engagement value exceeds the threshold value for user engagement responsive to determining that the digital representation is coterminous with the canonical geometry (“If there is a match, the corresponding device input associated with the stored gesture mapping is determined, in step 214 [i.e., determining a match is analogous to determining that a user engagement value exceeds the threshold value for user engagement]” (¶ 45; see also ¶ 42).). 
Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a repeating body gesture comprises a closed trajectory. Mason teaches determining a canonical geometry associated with a body gesture, determining that the body gesture is coterminous with the canonical geometry within a threshold value, and subsequently determining that a user engagement value exceeds the threshold value responsive to determining that the body gesture is coterminous with the canonical geometry. 
It would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg and Kim with the features of: determining a canonical geometry associated with a body gesture; determining that the body gesture is coterminous with the canonical geometry within a threshold value for overlap; and determining that a user engagement value exceeds the threshold value for user engagement responsive to determining that the digital representation is coterminous with the canonical geometry—as taught by Mason—and yield the features of: determining a canonical geometry associated with a repeated body gesture; and determining that the digital representation is coterminous with the canonical geometry within a threshold value for overlap, because these features are useful in the art. In fact, determining if a gesture is coterminous with a canonical geometry within a threshold is a well-known feature in the art for recognizing user gestures because this feature aids in making gesture recognition more precise. Accordingly, gesture recognition is enhanced.

Independent claims 11 and 20 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.

As to claim 4, Chin discloses:
	evaluating the continuous data feed of neural data to determine a user engagement value associated with the user intention (“A flowchart illustrating the method 1200 is shown in FIG. 13 in which EEG/EMG data is recorded as discussed above - step 1302. The EEG/EMG data is then sampled. Sampling is made by applying a sliding window of 0.5s with a step size of 0.1s on the continuous data - step 1304. For each sliding window, the peak-to-trough (PT) value for that window is computed - step 1306 - and compared against the PT threshold - step 1308 [i.e., a user engagement value—that is, the peak-to-through value—is evaluated—that is, compared against a PT threshold—to determine a user engagement value associated with the user intention].” See at least pp. 17–18; FIG. 13.); and
	executing the vehicle control function responsive to determining that the user engagement value exceeds a threshold for user engagement (“Processing the second segments using the histogram to determine whether the event has occurred comprises determining whether the event has occurred based on a number of second segments in which the at least one statistical property exceeds a first threshold defined by the at least one statistical property …. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified.” See at least p. 18, ll.10–27).
As to claim 5, Chin discloses:
receiving, from a data input device, a data feed indicative of a user body gesture (“The subject is tasked to perform one of 5 different voluntary facial expressions in each trial. While presently 5 facial expressions have been selected, there may be greater or fewer expressions depending on the complexity of the device and its freedom of movement, or the complexity of the movements being performed. EEG / EMG data collected during these single trials are then used to build the training model per step 204. The training model can then be used for later comparison with real-time or test data.” See at least p. 10, ll. 11–17);
obtaining a continuous neural data feed from the user performing the user body gesture (“The subject is tasked to perform one of 5 different voluntary facial expressions in each trial. While presently 5 facial expressions have been selected, there may be greater or fewer expressions depending on the complexity of the device and its freedom of movement, or the complexity of the movements being performed. EEG / EMG data collected during these single trials are then used to build the training model per step 204. The training model can then be used for later comparison with real-time or test data. See at least p. 10, ll. 11–17. In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data.” See at least p. 12, ll. 20–26; FIG. 4.); and
generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function (“EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone [i.e., a correlation model—that is, classification model 106—that correlates continuous neural data to a neural gesture function—that is, a control signal corresponding to a facial gesture—is generated].” See at least p. 9, ll. 1–9; FIGS. 1–2.).
	The combination of Chin and Rothberg fails to explicitly disclose a repeating geometric motion; and repeating the repeating geometric motion. 
	However Kim teaches a repeating geometric motion; and repeating the repeating geometric motion (“For controlling an RC car, four different gestures are required. These gestures should be equally easy to perform and form patterns in the EMG signal which are as discriminative as possible …. The fourth gesture, Circling (gesture 4), is a smooth circling movement of the wrist starting with a swinging movement into the direction of the inside arm. Depending on the way the executive user performs the motion, either a single or two consecutive circle movements are possible [i.e., a data feed indicative of a user body gesture of a repeating geometric motion—that is, a circling motion—is received from a data input device].” See at least p. 31. “Here, training samples of the user are taken for each gesture. These samples are used for the training of the classifiers. Usually we recorded 10 or 20 samples of each gesture per user [i.e., the repeating geometric motion may be repeated to generate a correlation between a user gesture and a vehicle command].” See at least p. 35.).
Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and repeating a repeating geometric motion for generating a correlation model between a user gesture and a vehicle command.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin and Rothberg and include the features of: a repeating geometric motion; and repeating the repeating geometric motion—as taught by Kim—because a repeating geometric motion is a useful feature for training a correlation model. A repeating geometric motion—such as circling—is a fluid and relatively effortless gesture which can be repeated easily for either training or control purposes. Furthermore, the incorporation of a repeating geometric motion allows for a wider range of gestures that are relatively more fluid in comparison to non-repeating geometric motions. Such repeating geometric motions enhance user experience.

As to claim 6, Chin discloses executing the neural gesture emulation function based on the user engagement (“EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone [i.e., a correlation model—that is, classification model 106—that correlates continuous neural data to a neural gesture function—that is, a control signal corresponding to a facial gesture—is generated.]. See at least p. 9, ll. 1–9; FIGS. 1–2. The control signal can then be transmitted to the autonomous vehicle to control the autonomous vehicle.” See at least p. 19, ll. 1–4.).

Claims 2, 3, and 12–16 are rejected under 35 U.S.C. § 103 as being unpatentable over Chin, in view of Rothberg, in view of Kim, and in view of Mason as applied to claim 1 above, further in view of Beauvais (US20170197636A1; from here on referred to as Beauvais).

As to claims 2 and 12, the combination of Chin, Rothberg, Kim, and Mason fails to explicitly disclose wherein the vehicle control function comprises an instruction for vehicle parking.
	However, Beauvais teaches wherein the vehicle control function comprises an instruction for vehicle parking (“After the camera obtains the user's gesture command, the vehicle control system receives the recognized gesture information from the camera to a processor within the vehicle control system to determine the vehicle feature that corresponds to the recognized gesture, as indicated by step 108 [i.e., a vehicle control function may be activated via a gesture].” See at least ¶ 31. “The BCM may also be used for vehicle features such as self-park and un-park features [i.e., the vehicle control function may comprise an instruction for vehicle parking].” See at least ¶ 51). 
Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a repeating body gesture comprises a closed trajectory. Mason teaches determining a canonical geometry associated with a body gesture, determining that the body gesture is coterminous with the canonical geometry within a threshold value, and subsequently determining that a user engagement value exceeds the threshold value responsive to determining that the body gesture is coterminous with the canonical geometry. Beauvais teaches wherein the vehicle control function comprises an instruction for vehicle parking. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, Kim, and Mason and include the feature of: wherein the vehicle control function comprises an instruction for vehicle parking—as taught by Beauvais—because associating a vehicle control function with an automatic vehicle parking may be a useful feature for semi-autonomous vehicles. Indeed, the combination of Chin and Beauvais may enable a user to command their vehicle to perform automatic parking with a mere gesture. Hence, user convenience is enhanced. 

As to claim 3, Chin discloses executing a vehicle control function based on the neural gesture emulation function associated with the user intention (“EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone. See at least p. 9, ll. 1–9. In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data.” See at least p. 12, ll. 20–26; FIG. 4.).
	The combination of Chin, Rothberg, Kim, and Mason fails to explicitly disclose: executing an aspect of automated vehicle parking, via an autonomous vehicle (AV) controller.
	However, Beauvais teaches executing an aspect of automated vehicle parking, via an autonomous vehicle (AV) controller (“After the camera obtains the user's gesture command, the vehicle control system receives the recognized gesture information from the camera to a processor within the vehicle control system to determine the vehicle feature that corresponds to the recognized gesture, as indicated by step 108 [i.e., a vehicle control function may be activated via a gesture.]. See at least ¶ 31. The BCM may also be used for vehicle features such as self-park and un-park features [i.e., the vehicle control function may comprise an instruction for vehicle parking. The BCM is analogous to an AV controller as it is a form of ECU].” See at least ¶ 51).
	Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a repeating body gesture comprises a closed trajectory. Mason teaches determining a canonical geometry associated with a body gesture, determining that the body gesture is coterminous with the canonical geometry within a threshold value, and subsequently determining that a user engagement value exceeds the threshold value responsive to determining that the body gesture is coterminous with the canonical geometry. Beauvais teaches executing an aspect of automated vehicle parking, via an autonomous vehicle (AV) controller.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, Kim, and Mason and include the feature of: executing an aspect of automated vehicle parking via an AV controller—as taught by Beauvais—because executing automated vehicle parking via an AV controller (e.g., an ECU) is a well-known feature in the art of automated vehicle parking. An AV controller configured for semi-autonomous and fully autonomous vehicle functions would be capable of being configured for performing automated vehicle parking. 

As to claim 13, Chin discloses executing a vehicle control function based on the neural gesture emulation function associated with the user intention (“EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone. See at least p. 9, ll. 1–9. In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data.” See at least p. 12, ll. 20–26; FIG. 4.).
	The combination of Chin, Rothberg, Kim, and Mason fails to explicitly disclose: executing an aspect of automated vehicle parking, via driver assistance controller.
	However, Beauvais teaches executing an aspect of automated vehicle parking, via a driver assistance controller (“After the camera obtains the user's gesture command, the vehicle control system receives the recognized gesture information from the camera to a processor within the vehicle control system to determine the vehicle feature that corresponds to the recognized gesture, as indicated by step 108 [i.e., a vehicle control function may be activated via a gesture.]. See at least ¶ 31. The BCM may also be used for vehicle features such as self-park and un-park features [i.e., the vehicle control function may comprise an instruction for vehicle parking. The BCM is analogous to a driver assistance controller as it is a form of ECU].” See at least ¶ 51).
	Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a repeating body gesture comprises a closed trajectory. Mason teaches determining a canonical geometry associated with a body gesture, determining that the body gesture is coterminous with the canonical geometry within a threshold value, and subsequently determining that a user engagement value exceeds the threshold value responsive to determining that the body gesture is coterminous with the canonical geometry. Beauvais teaches executing an aspect of automated vehicle parking, via a driver assistance controller.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, Kim, and Mason and include the feature of: executing an aspect of automated vehicle parking via a driver assistance controller—as taught by Beauvais—because executing automated vehicle parking via a driver assistance controller (e.g., an ECU) is a well-known feature in the art of automated vehicle parking. A driver assistance controller configured for semi-autonomous and fully autonomous vehicle functions would be capable of being configured for performing automated vehicle parking. 
As to claim 14, Chin discloses:
	evaluating the continuous data feed of neural data to determine a user engagement value associated with the user intention (“A flowchart illustrating the method 1200 is shown in FIG. 13 in which EEG/EMG data is recorded as discussed above - step 1302. The EEG/EMG data is then sampled. Sampling is made by applying a sliding window of 0.5s with a step size of 0.1s on the continuous data - step 1304. For each sliding window, the peak-to-trough (PT) value for that window is computed - step 1306 - and compared against the PT threshold - step 1308 [i.e., a user engagement value—that is, the peak-to-through value—is evaluated—that is, compared against a PT threshold—to determine a user engagement value associated with the user intention].” See at least pp. 17–18; FIG. 13.); and
	executing the vehicle control function responsive to determining that the user engagement value exceeds a threshold for user engagement (“Processing the second segments using the histogram to determine whether the event has occurred comprises determining whether the event has occurred based on a number of second segments in which the at least one statistical property exceeds a first threshold defined by the at least one statistical property …. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified.” See at least p. 18, ll.10–27).

As to claim 15, Chin discloses:
receiving, from a data input device, a data feed indicative of a user body gesture (“The subject is tasked to perform one of 5 different voluntary facial expressions in each trial. While presently 5 facial expressions have been selected, there may be greater or fewer expressions depending on the complexity of the device and its freedom of movement, or the complexity of the movements being performed. EEG / EMG data collected during these single trials are then used to build the training model per step 204. The training model can then be used for later comparison with real-time or test data.” See at least p. 10, ll. 11–17);
obtaining a continuous neural data feed from the user performing the user body gesture (“The subject is tasked to perform one of 5 different voluntary facial expressions in each trial. While presently 5 facial expressions have been selected, there may be greater or fewer expressions depending on the complexity of the device and its freedom of movement, or the complexity of the movements being performed. EEG / EMG data collected during these single trials are then used to build the training model per step 204. The training model can then be used for later comparison with real-time or test data.” See at least p. 10, ll. 11–17. “In particular, the [training] process 400 of FIG. 4 involves the continuous and/or concurrent recording of EEG … data.” See at least p. 12, ll. 20–26; FIG. 4.); and
generating a correlation model that correlates the continuous neural data feed to the neural gesture emulation function (“EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone [i.e., a correlation model—that is, classification model 106—that correlates continuous neural data to a neural gesture function—that is, a control signal corresponding to a facial gesture—is generated].” See at least p. 9, ll. 1–9; FIGS. 1–2.).
	The combination of Chin and Rothberg fails to explicitly disclose a repeating geometric motion. 
	However, Kim teaches a repeating geometric motion; and repeating the repeating geometric motion (“For controlling an RC car, four different gestures are required. These gestures should be equally easy to perform and form patterns in the EMG signal which are as discriminative as possible …. The fourth gesture, Circling (gesture 4), is a smooth circling movement of the wrist starting with a swinging movement into the direction of the inside arm. Depending on the way the executive user performs the motion, either a single or two consecutive circle movements are possible [i.e., a data feed indicative of a user body gesture of a repeating geometric motion—that is, a circling motion—is received from a data input device].” See at least p. 31).
Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin and Rothberg and include the features of: a repeating geometric motion; and repeating the repeating geometric motion—as taught by Kim—because a repeating geometric motion is a useful feature for training a correlation model. A repeating geometric motion—such as circling—is a fluid and relatively effortless gesture which can be repeated easily for either training or control purposes. Furthermore, the incorporation of a repeating geometric motion allows for a wider range of gestures that are relatively more fluid in comparison to non-repeating geometric motions. Such repeating geometric motions enhance user experience.

As to claim 16, Chin discloses executing the neural gesture emulation function based on the user engagement using the correlation model (“EEG and EMG signals are captured by a headband 102. The EEG and EMG in the present case relate to voluntary user movements, particularly facial expressions, that are sent for comparison 104 with a training model / trained classification model 106. The result of that comparison is that the newly recorded EEG and EMG are classified, using a list of predicted facial expression control signals, as indicating one of presently five control signals for an autonomous vehicle - presently a drone [i.e., a correlation model—that is, classification model 106—that correlates continuous neural data to a neural gesture function—that is, a control signal corresponding to a facial gesture—is generated.]. See at least p. 9, ll. 1–9; FIGS. 1–2. The control signal can then be transmitted to the autonomous vehicle to control the autonomous vehicle.” See at least p. 19, ll. 1–4.).

Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Chin, in view of Rothberg, in view of Kim, and in view of Mason as applied to claim 1 above, further in view of Park et al. (US20210132699A1; from here on referred to as Park).

As to claims 8 and 18, Chin discloses determining that the user engagement value does not exceed the threshold for user engagement (At step 1318, if the number of consecutive windows which exceed the threshold is less than a predetermined number - e.g. 4 - the process moves back to step 1306 and awaits computation of the next window …. Processing the second segments using the histogram to determine whether the event has occurred comprises determining whether the event has occurred based on a number of second segments in which the at least one statistical property exceeds a first threshold defined by the at least one statistical property …. A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified. See at least p. 18, ll.10–27).
The combination of Chin, Rothberg, Kim, and Mason fails to explicitly disclose outputting a message indicating a suggestion associated with user engagement. 
However, Park teaches outputting a message indicating a suggestion associated with user engagement (In various embodiments, in the case where the gesture classification model fails to draw a result value from the feature value (e.g., in the case where data are not learned by the gesture classification model), the processor 120 can output a guidance message indicating a gesture recognition fail through the display 140. In various embodiments, in the case of failing to recognize a gesture corresponding to a result value extracted in operation 370 (e.g., in the case where a gesture corresponding to the result value extracted in operation 370 is absent from the gesture set stored in advance), the processor 120 can output the guidance message indicating the gesture recognition fail through the display 140. See at least ¶ 85). 
Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a repeating body gesture comprises a closed trajectory. Mason teaches determining a canonical geometry associated with a body gesture, determining that the body gesture is coterminous with the canonical geometry within a threshold value, and subsequently determining that a user engagement value exceeds the threshold value responsive to determining that the body gesture is coterminous with the canonical geometry. Park teaches outputting a message indicating a suggestion associated with user engagement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, Kim, and Mason and include the feature of outputting a message indicating a suggestion associated with user engagement, as taught by Park, because this feature may aid in cases where a user is inadvertently performing incorrect gestures. Upon hearing the message, the user may correct their gesturing as to perform the desired function. Hence, user experience is enhanced.

Claims 9 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Chin, in view of Rothberg, in view of Kim, and in view of Mason as applied to claim 1 above, further in view of Hsu et al. (EEG Classification of Imaginary Lower Limb Stepping Movements Based on Fuzzy Support Vector Machine with Kernel-Induced Membership Function; from here on referred to as Hsu).
As to claim 9, the combination of Chin, Rothberg, Kim, and Mason fails to explicitly disclose a set of Gaussian kernel-type membership functions.
However, Hsu teaches a set of Gaussian kernel-type membership functions (Recalling the objective of SVM [support-vector machine], it is known that SVM finds the optimal separating hyperplane in the kernel-induced feature space F, not in the space of original data R d …. in this study, a Gaussian kernel is used [i.e., a set of gaussian kernel-type membership functions is used for classification using SVM.]. See at least p. 571. Comparison of the classification accuracies among different classifiers are listed in Table 2. SVM performs better than the baseline classifier k-NN [i.e., indeed, the gaussian kernel-type membership functions are for classification of EEG signals.]. See at least p. 573.).
Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a repeating body gesture comprises a closed trajectory. Mason teaches determining a canonical geometry associated with a body gesture, determining that the body gesture is coterminous with the canonical geometry within a threshold value, and subsequently determining that a user engagement value exceeds the threshold value responsive to determining that the body gesture is coterminous with the canonical geometry. Hsu teaches a set of Gaussian kernel-type membership functions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, Kim, and Mason and include the feature of: a set of Gaussian kernel-type membership functions—as taught by Hsu—because such a feature may enhance gesture recognition. Indeed, Hsu teaches that Gaussian kernel-type membership functions may be used to classify EEG signals. Hsu teaches that a support-vector machine (SVM) is a type of model that utilizes Gaussian kernel-type membership functions to classify EEG signals. One with ordinary skill in the art before the effective filing date of the claimed invention may have been motivated to replace the classification model of Chin (See at least Abstract) with an SVM containing a set of Gaussian kernel-type membership functions as this feature may enhance classification results. Hence, gesture recognition is enhanced.

As to claim 22, Chin discloses correlating the continuous neural data feed to a state associated with a vehicle control function (“If the PT value of the window or segment is greater than or equal to the PT threshold then an increment of 1 is applied to the number of consecutive windows that exceed the threshold (N) - step 1310 …. If N is equal to a predetermined number or threshold - e.g. N = 4 - an event is deemed to be detected [i.e., if the user engagement—that is, the peak-through value—exceeds a threshold value, user engagement is determined].” See at least p. 18, ll. 1–9. “A control signal for controlling an autonomous vehicle corresponding to the user movement indicated by the event can then be identified [i.e., vehicle control is executed based on the user engagement value exceeding the threshold for user engagement].” See at least p. 18, ll.25–27. “The control signal can then be transmitted to the autonomous vehicle to control the autonomous vehicle [i.e., the vehicle control is indeed executed].” See at least p. 19, ll. 1–4.).
	The combination of Chin, Rothberg, Kim, and Mason fails to explicitly disclose correlating the continuous neural data to a fuzzy state.
	However, Hsu teaches correlating the continuous neural data to a fuzzy state (“We introduce fuzzy SVM (FSVM) [42, 43] to serve as the motor imagery classifier to gain high classification accuracy [i.e., classification of motor imagery is correlated to a fuzzy state]” (p. 567). The highest classification accuracy … is obtained when FB-CSP and the proposed Type-II FSVMs (FSVM with the proposed kernel-induced membership function) serve as the representation and classifier, respectively [i.e., EEG signals (i.e., continuous neural data) is indeed correlated to a fuzzy state]” (p. 574; see also Table 2).).
	Chin discloses correlating the continuous neural data feed to a state associated with a vehicle control function. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a repeating body gesture comprises a closed trajectory. Mason teaches determining a canonical geometry associated with a body gesture, determining that the body gesture is coterminous with the canonical geometry within a threshold value, and subsequently determining that a user engagement value exceeds the threshold value responsive to determining that the body gesture is coterminous with the canonical geometry. Hsu teaches correlating the continuous neural data to a fuzzy state.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, Kim, and Mason and include the feature of: correlating the continuous neural data to a fuzzy state—as taught by Hsu—to yield the feature of: correlating the continuous neural data feed to a fuzzy state associated with a vehicle control function, because it is known in the art that fuzzy states are used to correlate neural data to gestures, control functions, and the like. As neural data is vague and imprecise by nature, the use of fuzzy states is useful because they are designed to handle such vague and imprecise data inputs. 

Claims 10 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Chin, in view of Rothberg, in view of Kim, in view of Mason, in view of Hsu as applied to claim 9 above, further in view of Beauvais.

As to claims 10 and 19, the combination of Chin, Rothberg, Kim, Mason, and Hsu fails to disclose wherein a control function member of the set of Gaussian kernel-type membership functions comprises a control command for automatically parking the vehicle.
However, Beauvais teaches wherein a control function member of the set of Gaussian kernel-type membership functions comprises a control command for automatically parking the vehicle (After the camera obtains the user's gesture command, the vehicle control system receives the recognized gesture information from the camera to a processor within the vehicle control system to determine the vehicle feature that corresponds to the recognized gesture, as indicated by step 108 [i.e., a vehicle control function may be activated via a gesture.]. See at least ¶ 31. The BCM may also be used for vehicle features such as self-park and un-park features [i.e., the vehicle control function may comprise an instruction for vehicle parking.]. See at least ¶ 51). 
Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a repeating body gesture comprises a closed trajectory. Mason teaches determining a canonical geometry associated with a body gesture, determining that the body gesture is coterminous with the canonical geometry within a threshold value, and subsequently determining that a user engagement value exceeds the threshold value responsive to determining that the body gesture is coterminous with the canonical geometry. Hsu teaches a set of Gaussian kernel-type membership functions. Beauvais teaches a neural gesture emulation function associated with a control command for automatically parking the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, Kim, Mason, and Hsu and include the feature of wherein a control function member of the set of Gaussian kernel-type membership functions comprises a control command for automatically parking the vehicle, as taught by Beauvais, because associating a vehicle control function with an automatic vehicle parking may be a useful feature for semi-autonomous vehicles. Indeed, the combination of Chin and Beauvais may enable a user to command their vehicle to perform automatic parking with a mere gesture. Hence, user convenience is enhanced.

Claim 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Chin, in view of Rothberg, in view of Kim, and in view of Mason as applied to claim 1 above, further in view of Hazra et al. (US20220011855A1; from here on referred to as Hazra).

As to claim 21, the combination of Chin, Rothberg, and Kim fails to explicitly disclose: wherein training the BMI device to interpret neural data further comprises determining an offset value.
	However, Mason teaches wherein training the BMI device to interpret neural data further comprises determining an offset value (“Once the gesture mapping is created or the finger motion is determined, in step 206. the system accesses a database of stored gesture mappings, in step 208. The system determines if the created gesture mapping or finger motion corresponds to or matches with a stored gesture mapping or finger motion [i.e., a stored gesture mapping or finger motion corresponds to a canonical geometry], in step 210. In one embodiment, the matching accounts for differences between the two mappings, such that the motions do not have to be exact. For example, the determination may allow for differences within a certain threshold or allow for error by setting an allowed tolerance. [i.e., an allowed tolerance is analogous to an offset value].” See at least ¶ 42, FIG. 2.). 
Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a repeating body gesture comprises a closed trajectory. Mason teaches wherein training the BMI device to interpret neural data further comprises determining an offset value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, and Kim with the feature of: wherein training the BMI device to interpret neural data further comprises determining an offset value—as taught by Mason—because it is a useful feature in the art. Such an offset value ensures that gestures may be recognized even if they are not performed perfectly. In this way, gesture recognition is enhanced.
The combination of Chin, Rothberg, Kim, and Mason fails to explicitly disclose determining an offset value based on user fatigue.
However, Hazra teaches determining an offset value based on user fatigue (“Initial gestures may require coarse, or large motions; due to algorithm adaptivity, the actual motion required to convey a gesture may be substantially reduced [i.e., determining an altered motion required to convey a gesture is analogous to determining an offset value]. In other words, gesture sensitivity may also be gradually increased. This … reduc[es] user fatigue” (¶ 242).).
Chin discloses determining that a user engagement value associated with a user performing a body gesture exceeds a threshold value and executing a vehicle control function based on the user engagement value exceeding said threshold. Rothberg teaches generating a digital representation of a body gesture performed by the user. Kim teaches a repeating geometric motion which may be correlated to a vehicle command, and determining that a repeating body gesture comprises a closed trajectory. Mason teaches wherein training the BMI device to interpret neural data further comprises determining an offset value. Hazra teaches determining an offset value based on user fatigue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chin, Rothberg, Kim, and Mason with the feature of: determining an offset value based on user fatigue—as taught by Hazra—because it is a well-known feature in the art. That is, it is well-known in the art that a user may become fatigued as they perform gestures. As a user becomes fatigued, they may perform gestures less accurately. Hence, it is well-known and useful to compensate for this fatigue as to ensure that the user’s gestures continue to be recognized. Accordingly, the incorporation of this feature enhances gesture recognition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./
Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668